U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 0-52810 ITRACKR SYSTEMS, INC. (Exact name of registrant as specified in its charter) Florida 05-0597678 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1ewport Center Drive Suite PH-D Deerfield Beach, FL (Address of principal executive offices) (Zip Code) (888) 505-9796 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act) Yes ¨No þ Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.At August 13, 2012 the registrant had outstanding 28,593,613 shares of common stock, no par value per share. ITRACKR SYSTEMS, INC. FORM 10-Q TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2012 (Unaudited) andDecember 31, 2011 1 Consolidated Statements of Operations (Unaudited) For the Three and Six Months Ended June 30, 2012 and 2011 2 Consolidated Statement of Stockholders' Equity (Unaudited) For the Six Months Ended June 30, 2012 and the Year Ended December 31, 2011 3 Consolidated Statements of Cash Flows (Unaudited) For the Three and Six Months Ended June 30, 2012 and 2011 4 Notes to Consolidated Financial Statements (Unaudited) 5-11 Item 2. Management's Discussion and Analysis of Financial Condition andResults of Operations 12-19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures18 19 PART II - OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 Item 1.Financial Statements. iTrackr Systems, Inc. Consolidated Balance Sheets June 30, December 31, Assets (Unaudited) (Audited) Current Assets Cash $ $ Accounts receivable (Note B) Other current assets Total Current Assets Fixed assets (Note C) Accumulated depreciation ) ) Net fixed assets Deposits Intangible assets (Note D) Intangible asset amortization ) ) Goodwill (Note D) Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable & accrued expenses (Note E) $ $ Accrue payroll (Note E) Accrued Interest payable (Note F) Convertible promissory notes (Note F) Promissory notes - related party (Note F) Total Current Liabilities Total Liabilities Stockholders' Equity (Note G) Common stock, no par value 100,000,000 shares authorized; issued and outstanding 28,593,613 and 27,843,613 at June 30, 2012 and December 31, 2011, respectively. Common stock payable Accumulated deficit ) ) Total Stockholders' Deficit Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements 1 iTrackr Systems, Inc. Consolidated Statements of Operations (Unaudited) For the Three and Six Months Ended June 30, 2012 and 2011 Three Months Ended Six Months Ended June 30, June 30, Revenue $ Cost of sales - - Gross profit Operating expenses Selling, General and administrative Operations - - Product development Depreciation and amortization Total operating expenses Loss from operations ) Other Income and (Expense) Interest expense ) Amortization of beneficial conversion feature - - ) - Total other income and expense ) Earnings before taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Net (loss) per common share basic $ ) $ ) $ ) $ ) Weighted average common shares outstanding basic The average shares listed below were not included in the computation of diluted losses per share because to do so would have been antidilutive for the periods presented: Warrants Stock options Convertible promissory notes The accompanying notes are an integral part of these financial statements 2 iTrackr Systems, Inc. Consolidated Statement of Stockholders' Equity For the Six Months Ended June 30, 2012 (Unaudited) and the Year Ended December 31, 2011 Common Stock Total Number of Accumulated Stockholders' Shares Amount Payable (Deficit) Equity (Deficit) BALANCES December 31, 2010 $ $ $ ) $ ) Stock issued in merger Stock issued for warrant exercise Stock issued upon option exercises Common stock issued in exchange for services Common stock issued upon the conversion of debt Common stock retired ) - Fair market value of warrants modified Stock to be issued for services reversed ) ) Net loss ) ) BALANCES December 31, 2011 $ $
